Citation Nr: 9918009	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-29 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to January 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision by the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim of entitlement to a 
permanent and total disability rating for pension purposes.

The Board notes that this case was remanded in October 1997 
and March 1998 in attempts to afford the veteran an 
opportunity for a hearing and examination.


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of this 
appeal was requested.  

2.  The veteran failed to report for two scheduled VA 
examinations.


CONCLUSION OF LAW

The claim for permanent and total disability rating for 
pension purposes is denied as a matter of law.  38 C.F.R. § 
3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1993, the veteran filed a claim of entitlement to 
nonservice-connected pension benefits.  He contended that he 
is totally and permanently disabled due to tuberculosis, 
breathing problems, a hole in his lungs, hearing loss, and 
the residuals of a back injury.

The Board notes that in June 1995, the veteran failed to 
report for a scheduled VA examination, and, as a result, the 
medical evidence of record was insufficient for rating 
purposes.  Accordingly, in March 1998, the Board remanded 
this case so the veteran could be afforded another 
opportunity for examination by VA specialists.  The veteran 
was informed in the remand, and again in an April 1998 letter 
from the RO, of the consequences of failing to report for a 
VA examination.  Both were sent to the veteran's last known 
address of record.  See Wamhoff v. Brown, 8 Vet. App. 517 
(1996) (the Court found that notice of a required VA 
examination mailed to the veteran's sole address on file was 
sufficient to trigger the veteran's duty to appear for such 
examination, although the evidence in that case later 
revealed that the veteran did not in fact receive such 
notification because he was not residing at that address).  
Thereafter, in August 1998, the veteran failed to report for 
his scheduled VA examination.  In March 1999, a supplemental 
statement of the case was sent to the veteran's last known 
address in which the RO again notified the veteran of the 
consequences of failing to report.

Pursuant to 38 C.F.R. § 3.655, when entitlement to a benefit, 
other than an original claim for compensation, cannot be 
confirmed without VA examination, and a claimant fails to 
report for a scheduled examination without good cause, the 
claim shall be denied.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a).  In addition, when requested 
information is not furnished within one year claims are 
considered abandoned.  38 C.F.R. § 3.158 (1998).  To date, 
the veteran has not offered any explanation regarding his 
failures to report.  In fact, the last correspondence of 
record received by the RO from the veteran was his July 1994 
substantive appeal, and most of the correspondence sent by 
the RO to the veteran's last known address over the last few 
years has been returned as undeliverable.  

The record reflects that the RO has attempted to contact the 
veteran on numerous occasions to determine his current 
address.  The VA is not on notice of any other possible 
address where the veteran may be reached.  Further, the RO 
contacted the veteran's representative, but the 
representative was unaware of any other address where the 
veteran could be reached.

The veteran has an obligation to cooperate, when required, in 
the development of evidence pertinent to his claim.  The duty 
to assist is not always a one-way street, nor is it a blind 
alley.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Olson 
v. Principi, 3 Vet. App. 480, 483 (1992).  The Court has held 
that it is the burden of the veteran to keep VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of VA to turn up heaven and earth to find him.  It 
is only where a file discloses other possible and plausible 
addresses that an attempt should be made to locate him at the 
alternate known address.  See Hyson v. Brown, 5 Vet. App. 262 
(1993).

The veteran's apparent abandonment of his claim, as well as 
his unexplained failure to report for the recently scheduled 
VA examinations, essential to obtaining competent medical 
evidence sufficient for rating purposes, preclude the Board 
from further considering his claim for nonservice-connected 
pension.  The VA has fully satisfied its duty to assist the 
veteran in accordance with 38 U.S.C.A. § 5107(a), as the 
veteran has been given multiple opportunities to report for 
VA examinations and numerous attempts have been made to 
obtain his current address.  It is the veteran who has 
abrogated his duty by failing to report for a physical 
examination and not keeping the VA apprised of his current 
whereabouts.  Wamhoff, 8 Vet. App. at 521.

Thus, as the evidence is insufficient for rating purposes due 
to the veteran's failure to report for necessary VA 
examinations, and because it appears that the veteran has 
most likely abandoned his claim altogether, the Board finds 
that the veteran's claim of entitlement to a permanent and 
total disability rating must be denied as a matter of law.  
38 C.F.R. § 3.158, 3.655; See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

ORDER

A permanent and total disability rating for pension purposes 
is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

